As filed with the Securities and Exchange Commission on January 11, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COMMUNITY BANK SYSTEM, INC. (Exact name of registrant as specified in its charter) Delaware 16-1213679 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5790 Widewaters Parkway DeWitt, New York 13214 (315) 445-2282 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mark E. Tryniski President and Chief Executive Officer Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 (315) 445-2282 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Ronald C. Berger, Esq. Bond, Schoeneck & King, PLLC One Lincoln Center Syracuse, New York 13202-1355 (315) 218-8000 George J. Getman, Esq. Executive Vice President and General Counsel Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 (315) 445-2282 Clifford S. Weber, Esq. Hinman, Howard & Kattell, LLP 700 Security Mutual Building 80 Exchange Street Binghamton, New York 13902-5250 (607) 723-5341 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of the registration statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common Stock, $1.00 par value 4,133,394 Shares N/A The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. (1)Represents the maximum number of shares of Community Bank System, Inc. (NYSE: CBU) common stock estimated to be issuable upon the completion of the merger, which may be higher or lower in accordance with the formula described below.This number is based upon the product of (x) the number of shares of The Wilber Corporation (NYSE Amex: GIW) common stock outstanding and reserved for issuance as of January 10, 2011; (y) an exchange ratio of .4820, solely for purposes of calculating the registration fee, issuable in exchange for each share of The Wilber Corporation common stock in accordance with the Agreement and Plan of Merger, dated October 22, 2010, by and among Community Bank System, Inc. and The Wilber Corporation (attached hereto as Annex A); and (z) 80% (the portion of the merger consideration consisting of Community Bank System common stock issuable in the merger). (2)Estimated solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act and computed pursuant to Rules 457(f)(1) and 457(c) of the Securities Act, based on the market value of the Wilber common stock expected to be exchanged in connection with the merger, as established by the average of the high and low sales price of Wilber common stock on NYSE Amex on January 10, 2011 of $9.81. (3)Calculated in accordance with Section 6(b) of the Securities Act and SEC Fee Advisory #5 for Fiscal Year 2011 at a rate equal to 0.0001161 multiplied by the proposed maximum aggregate offering price. The information in this proxy statement/prospectus is subject to completion or amendment.A registration statement relating to the shares of Community Bank System, Inc. common stock to be issued in the merger has been filed with the Securities and Exchange Commission.These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective.This proxy statement/prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation, or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARY - SUBJECT TO COMPLETION DATED JANUARY 11, 2011 PROXY STATEMENT/PROSPECTUS PROPOSED MERGER -YOUR VOTE IS VERY IMPORTANT THE WILBER CORPORATION 245 Main Street Oneonta, New York 13820 Dear Shareholder: On October 22, 2010, The Wilber Corporation (“Wilber”) entered into an Agreement and Plan of Merger (“Merger Agreement”) with Community Bank System, Inc. (“Community Bank System”) in a stock and cash transaction.If Wilber’s shareholders approve the Merger Agreement and the merger it provides for is subsequently completed, Wilber will merge with and into Community Bank System (the “Merger”) with Community Bank System being the surviving entity. In the Merger, you will have an opportunity to elect to receive merger consideration in the form of either cash, Community Bank System common stock, or a combination of both in exchange for your shares of Wilber common stock, as follows: ● $9.50 in cash; ● shares of Community Bank System common stock calculated pursuant an exchange ratio based upon the average closing sale price of Community Bank System common stock over the 10 trading days before the consummation of the Merger (the “Average Closing Price”).The exchange ratio will be: o 0.4820 shares of Community Bank System common stock for each share of Wilber common stock that you own if the Average Closing Price is less than $19.71 per share; o 0.3748 shares of Community Bank System common stock for each share of Wilber common stock that you own if the Average Closing Price is greater than $25.35 per share; or o the quotient obtained by dividing $9.50 by the Average Closing Price if the Average Closing Price is between $19.71 and $25.35 per share; or · a combination of both cash and shares of Community Bank System common stock, at the respective rates described above, whereby 80% of your Wilber common stock will be exchanged for shares of Community Bank System common stock and the remaining 20% of your Wilber common stock will be exchanged for cash. You will receive a separate mailing containing instructions on how to make your election as to whether you desire cash, stock or a combination of cash and stock.Under the election and allocation procedures that we have described in this document, shareholders who elect to receive all cash or all stock may actually receive a combination of cash and shares of Community Bank System common stock, depending on elections made by the other Wilber shareholders. Based on the closing price of Community common stock, as reported by the New York Stock Exchange (“NYSE”) on October 21, 2010, the last trading day before public announcement of the Merger Agreement, the value of the stock and cash consideration represented approximately $9.50 in value for each share of Wilber common stock. Community Bank System’s common stock is listed on the NYSE under the symbol “CBU.”On [], 2011, the closing sale price for Community Bank System common stock as reported on the NYSE was $[] per share.Wilber’s common stock is traded on the NYSE Amex (formerly the American Stock Exchange) under the symbol “GIW.”On [], 2011, the last sale price for Wilber common stock as reported on the NYSE Amex was $[] per share.You should obtain current stock price quotations for Wilber and Community Bank System common stock. The accompanying document is also being delivered to Wilber shareholders as Community Bank System’s prospectus for its offering of Community Bank System common stock in connection with the Merger, and as a proxy statement for the solicitation of proxies from Wilber shareholders to vote for the adoption of the Merger Agreement and approval of the Merger. The Merger cannot be completed unless at least two thirds of the issued and outstanding shares of Wilber common stock vote in favor of the Merger.Whether or not you plan to attend the special meeting of shareholders, please take the time to vote by using the Internet, by telephone or by completing the enclosed proxy card and mailing it in the enclosed envelope. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote “FOR” adoption of the Merger Agreement.If you fail to vote, or you do not instruct your broker how to vote any shares held for you in “street name,” it will have same effect as voting “AGAINST” the Merger Agreement. Your Board of Directors has unanimously determined that the Merger and the Merger Agreement are fair and in the best interest of Wilber and its shareholders and unanimously recommends that you vote “FOR” adoption of the Merger Agreement. This proxy statement/prospectus provides you with detailed information about the proposed Merger.It also contains or references information about Wilber, Community Bank System and related matters.You are encouraged to read this document carefully.In particular, you should read the “Risk Factors” section beginning on page [] for a discussion of the risks you should consider in evaluating the proposed Merger and how it will affect you. On behalf of the Board of Directors, I thank you for your prompt attention to this matter. Sincerely, Brian R. Wright Chairman of the Board Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Merger, the issuance of the Community Bank System common stock in connection with the Merger or the other transactions described in this proxy statement/prospectus, or passed upon the adequacy or accuracy of the disclosure in this document.Any representation to the contrary is a criminal offense. The securities to be issued in connection with the Merger are not savings accounts, deposits or other obligations of any bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This proxy statement/prospectus is dated [, 2011], and is first being mailed to shareholders of Wilber on or about [, 2011]. THE WILBER CORPORATION 245 Main Street Oneonta, New York 13820 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [], 2011 A special meeting of the shareholders of The Wilber Corporation, a New York corporation (“Wilber”), will be held at [], on [], 2011, at [] [a.m. / p.m.], Eastern Time, for the following purposes: 1.Merger.To consider and vote upon a proposal to adopt and approve the Agreement and Plan of Merger, dated as of October 22, 2010 (the “Merger Agreement), by and between Community Bank System, Inc., a Delaware corporation (“Community Bank System”) and Wilber, which provides for the merger of Wilber with and into Community Bank System (the “Merger”); 2.Adjournments.To approve one or more adjournments of the special meeting, if necessary or appropriate, including adjournments to permit further solicitations of proxies in favor of the Merger; and 3.Other Business.To transact such other business as may properly come before the special meeting or any adjournments or postponements of the special meeting. Only holders of record of Wilber common stock at the close of business on [], 2011 are entitled to the notice of and to vote at the special meeting and any adjournments or postponements of the special meeting. Please vote as soon as possible.The affirmative vote of two-thirds of all outstanding shares of Wilber common stock is required for approval of the Merger Agreement.This means that a failure to vote for approval of the Merger Agreement would have the same effect as a vote against it.Therefore, your vote is important regardless of the number of shares you own.Even if you plan to attend the special meeting, we urge you to vote by Internet, by telephone or by completing and returning the enclosed proxy without delay in the enclosed postage-paid envelope.You may revoke your proxy at any time prior to the special meeting.If you hold Wilber common stock in your own name and you are present at the special meeting, or at any adjournments or postponements of the special meeting, you may revoke your proxy and vote personally on each matter brought before the special meeting. If you hold Wilber common stock in the name of a broker, bank or other fiduciary, please follow the instructions on the voting card provided by that broker, bank or other fiduciary.If you wish to attend the special meeting and vote in person, you must bring a letter or proxy from your broker, bank or other fiduciary to confirm your beneficial ownership of the shares. If you have any questions or require assistance, please call Joseph E. Sutaris, Executive Vice President and Chief Financial Officer, at (607) 432-1700. BY ORDER OF THE BOARD OF DIRECTORS Joseph E. Sutaris Secretary Oneonta, New York [], 2011 IMPORTANT Your vote is important.Whether or not you plan to attend the special meeting in person, Wilber urges you to submit your proxy as soon as possible by (1) calling the toll free telephone number specified on the enclosed proxy card, (2) accessing the Internet website specified in the enclosed proxy card, or (3) completing, signing and dating the enclosed proxy card and returning it in the postage paid envelope provided.If your shares are held in the name of a bank, broker or other fiduciary, please follow the instructions on the voting card provided by such entity. The Board of Directors of Wilber unanimously recommends that the shareholders vote “FOR” the approval of the Merger Agreement. QUESTIONS AND ANSWERS ABOUT THE MERGER Q:What is the purpose of this document? A: This document serves as Wilber’s proxy statement and as Community Bank System’s prospectus.As a proxy statement, this document is being provided to Wilber shareholders because the Wilber Board of Directors is soliciting your proxy to vote to approve the Merger Agreement.As a prospectus, Community Bank System is providing this document to Wilber shareholders because Community Bank System is offering shares of its common stock in exchange for their shares of Wilber common stock in the Merger. Q: What will happen to Wilber as a result of the Merger? A: If the Merger is completed, Wilber will cease to exist and Wilber National Bank (“Wilber Bank”), currently a wholly owned subsidiary of Wilber, will become a direct, wholly-owned subsidiary of Community Bank System.Immediately following completion of the Merger, Wilber Bank will merge with and into Community Bank, N.A. (“Community Bank”), the wholly owned subsidiary of Community Bank System, with Community Bank being the surviving bank. Q:What will I receive in the Merger? A: You may elect to receive cash, shares of Community Bank System common stock, or a combination of cash and shares of Community Bank System common stock, by indicating your preference on the election form/letter of transmittal which will be separately mailed to each shareholder.If you receive any cash as merger consideration, you will receive $9.50 for each share of your Wilber common stock exchanged for cash in the Merger.On the other hand, if you receive any Community Bank System common stock in the Merger, the actual value you will receive per share of Wilber common stock is dependent upon the price of Community Bank System during the 10 trading days immediately prior to the Merger.This document explains in more detail what amount of cash and/or Community Bank System common stock you are entitled to receive in the Merger.Because of certain limitations on the amount of cash and the number of shares Community Bank System will issue in the Merger, you may receive a combination of cash and shares of Community Bank System common stock even if you elect to receive only one type of merger consideration, depending on the elections made by other Wilber shareholders.For details, please see “Conversion of Wilber Common Stock,” “Election Procedures” and “Allocation Mechanism” on pages [] through []. Q:Could you tell me more about Community Bank System? A: Community Bank System is the parent company of Community Bank and is a bank holding company registered under the Bank Holding Company Act of 1956 (“BHCA”).Community Bank is a commercial banking franchise headquartered in Upstate New York, with 147 customer facilities and 135 ATMs stretching diagonally from Northern New York to the Southern Tier and west to Lake Erie, and in Northeastern Pennsylvania. Community Bank is a community retail bank committed to the philosophy of serving the financial needs of customers in local communities.Community Bank emphasizes the local character of business, knowledge of the customer and customer needs, comprehensive retail and small business products, and responsive decision-making at the branch and regional level.Community Bank and its subsidiaries offer a range of commercial and retail banking and financial services in their market areas to business, individual, agricultural and government customers.Community Bank and its employees strive to support, and to actively engage in important initiatives in, local communities within the market areas it serves. Community Bank System’s common stock is publicly traded on the New York Stock Exchange under the symbol “CBU.”At September 30, 2010, Community Bank System had on a consolidated basis approximately $5.5 billion in total assets, $4.0 billion in total deposits, $3.0 billion in total loans and shareholders’ equity of $616 million.For additional information about Community Bank System, please see “Where You Can Find More Information” on page []. Q:When is the Merger expected to be completed? A The parties are working to complete the Merger during the second quarter of 2011.Wilber and Community Bank System must first obtain the necessary regulatory approvals and the approval of the Wilber shareholders at the special meeting and satisfy other conditions.Wilber and Community Bank System cannot assure you as to when or if all the conditions to the Merger will be met, and it is possible that the parties will not complete the Merger at all. Q: What happens if the Merger is not completed? A: If the Merger is not completed, Wilber shareholders will not receive any consideration for their shares of common stock in connection with the Merger.Instead, Wilber will remain an independent public company and its common stock will continue to be eligible for trading on the NYSE Amex.In the event of termination of the Merger Agreement under certain specified circumstances, Wilber may be required to pay to Community Bank System a termination fee of $4.0 million, plus all out-of-pocket expenses incurred by Community Bank System and its subsidiaries in connection with the transactions contemplated by the Merger Agreement, up to a maximum of $500,000 in the aggregate.See the description of the Merger Agreement under “Termination Fee and Expenses” beginning on page []. Q: Who is being asked to approve matters in connection with the Merger? A: Only the Wilber shareholders are being asked to vote to approve the Merger-related proposals.Under NewYork law, Wilber is required to obtain shareholder approval.By this proxy statement/prospectus, Wilber’s Board of Directors is soliciting proxies from Wilber’s shareholders to provide the required approval at the special meeting of Wilber shareholders as discussed below.Under Delaware law, Community Bank System is not required to obtain shareholder consent in a transaction of this size. ii Q: Does the Board of Directors of Wilber have a recommendation on how I should vote on the Merger Agreement? A: Yes.The Board of Directors of Wilber believes that the proposed Merger is in the best interest of Wilber and its shareholders and unanimously recommends that the shareholders of Wilber vote in favor of the approval of the Merger Agreement. Q: Did the Board of Directors of Wilber receive an opinion from a financial advisor with respect to the Merger? A: Yes.On October 22, 2010, Austin Associates, LLC (“Austin Associates”) rendered its written opinion to the Board of Directors of Wilber that, as of such date and based upon and subject to the factors and assumptions described to the Wilber Board during its presentation and set forth in the opinion, the consideration in the proposed Merger was fair, from a financial point of view, to holders of Wilber common stock.The full text of Austin Associates’ written opinion is attached as Appendix B to this proxy statement/prospectus.You are urged to read the opinion in its entirety. Q:How do the Directors and executive officers of Wilber plan to vote? A: All of the Directors and executive officers of Wilber have committed by contract to vote in favor of the Merger Agreement all the shares of Wilber common stock that they are entitled to vote.As of the record date for the special meeting, the Directors and executive officers of Wilber together had the right to vote [] shares, or approximately []% of the outstanding Wilber common stock. Q: What risks should I consider before I vote on the Merger and make my election as to the form of merger consideration? A:You should read “Risk Factors” on pages [] to []. Q: Is there other information I should consider? A: Yes.Much of the business and financial information about each of the companies that may be important to you is not included in this document.Instead, that information is incorporated by reference to documents Wilber and Community Bank System separately filed with the Securities and Exchange Commission (“SEC”).This means that Wilber and Community Bank System can satisfy their disclosure obligations to you by referring you to one of more documents separately filed by Community Bank System or Wilber with the SEC.For additional information, please see “Where You Can Find More Information” on pages [] through [], for a list of documents that they have incorporated by reference into this document and for instructions on how to obtain copies of those documents, free of charge. Q: When and where will Wilber shareholders meet? A: Wilber will hold a special meeting of its shareholders on [], 2011, at [:] a.m./p.m., Eastern Standard Time, at [], Oneonta, New York. iii Q: Who can vote at the Wilber special meeting? A: Holders of record of Wilber common stock at the close of business on [], 2011, which is the record date for the Wilber special meeting, are entitled to vote at the special meeting. Q: How many votes must be represented in person or by proxy at the Wilber special meeting to have a quorum? A: The holders of a majority of the shares of Wilber common stock outstanding and entitled to vote at the special meeting, present in person or represented by proxy, will constitute a quorum at the special meeting. Q: What vote by Wilber shareholders is required to approve the Merger? A: Assuming a quorum is present at the Wilber special meeting, approval of the Merger proposal will require the affirmative vote of the holders of at least two-thirds of the outstanding shares of Wilber common stock entitled to vote.Submission of proxies not designating an election will have the same effect as shares voted “FOR” the Merger proposal.Abstentions and broker non-votes will have the same effect as shares voted “AGAINST” the Merger proposal. Q:What do I need to do now? A: After you have carefully read this proxy statement/prospectus and have decided how you wish to vote your shares, please vote your shares promptly.If you hold common stock in your name as a shareholder of record, Wilber and Community Bank System request that you complete, sign, date and mail your proxy card in the enclosed postage paid return envelope as soon as possible.You may also authorize a proxy to vote your shares by telephone or through the Internet as instructed on the enclosed proxy card.If you hold your stock in “street name” through a bank, broker or other fiduciary, you must direct your bank or broker to vote in accordance with the instructions you have received from your bank, broker or other fiduciary.Submitting your proxy card, authorizing a proxy by telephone or through the Internet, or directing your bank, broker or other fiduciary to vote your shares will ensure that your shares are represented and voted at the special meeting. If you sign and send in your proxy and do not indicate how you want to vote, your proxy will be voted in favor of the Merger Agreement.Your failure to sign and send in your proxy or your abstention will have the same effect as a vote against the Merger. Q:Should Wilber shareholders send in their stock certificates with the enclosed proxy? A: No. Wilber shareholders SHOULD NOT send in any stock certificates now with the enclosed proxy.An election form and transmittal materials, with instructions for their completion will be provided to Wilber shareholders under separate cover and the stock certificates should be sent with those materials at that time. In the event that a Wilber shareholder fails to return a completed election form with such shareholder’s stock certificates prior to the expiration of the election period, a letter of transmittal with instructions for submission of such stock certificates will be mailed to such shareholder shortly following the effective time of the Merger. iv Q: If my shares are held in “street name” by my broker, will the broker vote my shares for me? A: No.Your broker will vote your shares only if you provide instructions on how to vote.You should instruct your broker how to vote your shares, following the directions your broker provides.If you do not give instructions to your broker, your broker will not be able to vote your shares. Q: What if I fail to instruct my broker? A: If you do not provide your broker with instructions and your broker submits an unvoted proxy, referred to as a broker non-vote, the broker non-vote will be counted toward a quorum at the special meeting, but it will have the same effect as a vote against adoption of the Merger Agreement.With respect to the proposal to adjourn the special meeting if necessary to solicit additional proxies, an abstention will have the same effect as a vote against the proposal.If you fail to instruct your broker to vote your shares, your broker may vote your shares in its discretion to adjourn the special meeting. Q: Can I attend the special meeting and vote my shares in person? A: Yes.All common shareholders, including common shareholders of record and common shareholders who hold their shares through banks, brokers, nominees or any other holder of record, may attend the special meeting.Holders of record of Wilber common stock can vote in person at the special meeting.If you are not a common shareholder of record, you must obtain a proxy, executed in your favor, from the record holder of your shares of common stock, such as a broker, bank or other fiduciary, to be able to vote in person at the special meeting.If you plan to attend the special meeting, you must hold your shares of common stock in your own name or have a letter from the record holder of your shares of common stock confirming your ownership and you must bring a form of personal photo identification with you in order to be admitted. Q: Can I change my vote? A: Yes.A Wilber common shareholder who is a shareholder of record and has given a proxy may revoke it at any time before its exercise at the special meeting by (i) giving written notice of revocation to Wilber’s corporate secretary, (ii) properly submitting to Wilber a duly executed proxy bearing a later date or (iii) attending the special meeting and voting in person.Any common shareholder entitled to vote in person at the special meeting may vote in person regardless of whether a proxy has been previously given, and such vote will revoke any previous proxy, but the mere presence (without notifying the Corporate Secretary) of a common shareholder at the special meeting will not constitute revocation of a previously given proxy.If you hold your shares in “street name” through a bank, broker or other fiduciary, you should contact your bank, broker or other fiduciary to revoke your proxy. Any written notices of revocation and other communications with respect to revocation of proxies should be addressed to Wilber as follows: Corporate Secretary, Joseph E. Sutaris, 245 Main Street, Oneonta, New York 13820, which must be received by 11:59 p.m. Eastern time on []. Proxies may also be revoked via the Internet or telephone following the instructions on your proxy card. v Q: How do I make an election as to the form of merger consideration I wish to receive in the Merger? A: American Stock Transfer & Trust Company (“American Stock Transfer”), the exchange agent for the Merger, must receive your properly completed election form/letter of transmittal and your stock certificates by no later than the election deadline in order for your choice as to the form of merger consideration to be considered with those made by the other Wilber shareholders.Wilber and Community Bank System expect the election deadline will be 5:00 p.m., Eastern time, on [], 2011, but they will notify you if this date changes.Wilber and Community Bank System will mail to each Wilber shareholder an election form/letter of transmittal which will contain instructions for making a selection of merger consideration and for surrendering your stock certificates in exchange for the merger consideration. Q: What happens if I don’t make a valid election as to the form of merger consideration before the election deadline? A: You will automatically be deemed to have made an election to receive a mixture of cash and shares of Community Bank System common stock.If the Merger is completed, the exchange agent will send you a new letter of transmittal that you can use to submit your stock certificate in exchange for the merger consideration. Q:Can I change my election as to the form of merger consideration? A: Yes.You can change your election as to the form ofmerger consideration by submitting a new election form/letter of transmittal.For a change to be effective, the exchange agent must receive your election form/letter of transmittal before the election deadline. Q:What are the tax consequences of the Merger to me? A: Wilber and Community Bank System expect that for federal income tax purposes, the Merger will be a taxable event to those Wilber shareholders who receive cash, in whole or in part, in exchange for their shares of Wilber common stock, to the extent of the cash received, and the Merger will not be a taxable event to those Wilber shareholders who receive solely shares of Community Bank System common stock except to the extent they receive cash in lieu of fractional shares, if any.The material U.S. federal income tax consequences of the Merger are described in more detail on pages [] to [].The tax consequences of the Merger to you will depend upon the facts of your own situation.Please consult your own tax advisor for a full understanding of the tax consequences of the Merger to you. Q: Are Wilber’s shareholders entitled to seek appraisal or dissenters’ rights if they do not vote in favor of the approval of the Merger Agreement? A: No.As a holder of Wilber common stock, you are not entitled to appraisal or dissenters’ rights under Section 910 of the New York Business Corporation Law in connection with the Merger.See “The Merger—No Appraisal or Dissenters’ Rights” beginning on page []. vi WHO CAN HELP ANSWER YOUR QUESTIONS If you want to ask any questions about the Merger or the merger consideration to be issued in the Merger, you should contact: Community Bank System, Inc. The Wilber Corporation Scott A. Kingsley Executive Vice President and Chief Financial Officer Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 (315) 445-7378 Joseph E. Sutaris Executive Vice President and Chief Financial Officer The Wilber Corporation 245 Main Street Oneonta, New York 13820 (607) 432-1700 If you wish to obtain an additional copy of this document, or any other information, please see “Where You Can Find More Information” on pages [] through [] to find out where you can find more information about Community Bank System and Wilber, or contact: Community Bank System, Inc. The Wilber Corporation Donna J. Drengel Corporate Secretary Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 (315) 445-7313 Joseph E. Sutaris Executive Vice President, Chief Financial Officer, and Corporate Secretary The Wilber Corporation 245 Main Street Oneonta, New York 13820 (607) 432-1700 vii TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE MERGER i WHO CAN HELP ANSWER YOUR QUESTIONS vii SUMMARY 1 SELECTED HISTORICAL FINANCIAL DATA 9 COMPARATIVE UNAUDITED PER SHARE DATA 13 RISK FACTORS 15 A WARNING ABOUT FORWARD-LOOKING INFORMATION 26 THE COMPANIES 27 Community Bank System 27 The Wilber Corporation 27 SPECIAL MEETING OF WILBER SHAREHOLDERS 29 General 29 Record Date; Voting Power 29 Vote Required 29 Recommendation of the Wilber Board 29 Solicitation and Revocation of Proxies 30 Other Matters 30 THE MERGER 31 General 31 Background of the Merger 31 Community Bank System’s Reasons for the Merger 37 Wilber’s Reasons for the Merger; Recommendation of Wilber’s Board of Directors 38 Opinion of Austin Associates 40 Voting and Affiliate Agreements with Directors and Executive Officers of Wilber 51 Financial Interests of Certain Wilber Directors and Executive Officers in the Merger 51 Material Federal Income Tax Consequences 52 Accounting Treatment of the Merger 54 Resales of Community Bank System Common Stock 54 New York Stock Exchange Listing 55 Regulatory Approvals and Notices for the Merger 55 Litigation Relating to the Merger 56 Formal Agreement with Office of the Comptroller of the Currency 56 No Appraisal or Dissenters’ Rights 57 THE MERGER AGREEMENT 58 Conversion of Wilber Common Stock 58 Election Procedures 59 Allocation Mechanism 61 Representations and Warranties 62 Conditions to the Merger 63 Termination 64 Conduct of Business Prior to Completion of the Merger; Covenants 65 No Solicitation of Takeover Proposals; Superior Proposals 67 Termination Fee and Expenses 69 Directors, Employees and Employee Benefits 70 Indemnification 71 Amendment and Waiver 71 Alternate Structure 71 MARKET PRICE AND DIVIDEND INFORMATION 72 DESCRIPTION OF CAPITAL STOCK OF COMMUNITY BANK SYSTEM 74 General 74 Common Stock 74 Certain Certificate of Incorporation and Bylaws Provisions 74 DESCRIPTION OF CAPITAL STOCK OF WILBER 76 General 76 Common Stock 76 COMPARISON OF RIGHTS OF HOLDERS OF WILBER COMMON STOCK AND COMMUNITY BANK SYSTEM COMMON STOCK 77 Authorized Capital Stock 77 Quorum of Shareholders 77 Nomination of Directors 78 Qualification of Directors 78 Number of Directors 79 Removal of Directors 79 Payment of Dividends 79 Special Meeting of Shareholders 79 Rights of Shareholders to Dissent 80 Indemnification and Limitation of Liability 80 Certain Voting Rights and Restrictions with Respect to Mergers 81 Amendment to Certificate of Incorporation 83 Amendment to Bylaws 84 EXPERTS 85 LEGAL MATTERS 85 WHERE YOU CAN FIND MORE INFORMATION 85 ANNEX A MERGER AGREEMENT A-1 ANNEX B FAIRNESS OPINION
